MEMORANDUM**
John Franklin Jones appeals pro se the district court’s summary judgment for defendants in his 42 U.S.C. § 1983 action alleging that state officials violated his Eighth Amendment rights by delaying diagnosis and treatment of his stomach complaints and by altering his custody level. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Frost v. Agnos, 152 F.3d 1124, 1129 (9th Cir.1998), and we affirm.
The district court properly granted summary judgment because Jones failed to raise a genuine issue of material fact as to whether prison officials acted with deliberate indifference to his serious medical needs. See id. at 1130.
Jones’s contention that prison officials increased his custody level in violation of the Eighth Amendment lacks merit because prisoners have no constitutional right to a particular prison classification. See Hernandez v. Johnston, 833 F.2d 1316, 1318 (9th Cir.1987).
Jones’s remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.